Citation Nr: 1611732	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO.  11-22 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.
 
2.  Entitlement to service connection for cardiomyopathy, to include as secondary to hypertension.
 
3.  Entitlement to a compensable evaluation for left ear hearing loss.
 
4.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney




WITNESS AT HEARING ON APPEAL

 Veteran


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1979 to September 1982 and from January 18, 1984, to December 1, 1995.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from October 2010 and February 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO). 

The appeal was remanded by the Board in September 2014 for additional development and it has been returned to the Board for adjudication. 

The Veteran testified at a Board hearing before aVeterans Law Judge in January 2013; a transcript of that hearing is associated with the claims file.  The Veteran was notified in July 2015 that the Veterans Law Judge that held the January 2013 hearing is no longer at the Board.  He was informed that he had 30 days to respond to the letter, and if he did not respond within 30 days, the Board would assume that he did not want another hearing and proceed accordingly.  The Veteran did not respond to this letter, and as such, the Board will proceed.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that further development is required prior to adjudication of the Veteran's claim.

In a statement received in February 2016, the Veteran's representative requested that the Board remand the claims on appeal.  The Veteran's representative indicated that he had recently learned that the Veteran has been incarcerated for "some time" and has been receiving medical and psychiatric treatment at the correctional facility he is in.  The representative indicated that he was unable to obtain the treatment records at the time of the request and wanted to ensure that they were associated with the claims file before the adjudication of the claims.  The Board finds that the RO/AMC should obtain any and all private treatment records, including any records located at the correctional facility where the Veteran is currently held.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2014).  Additionally, all ongoing VA treatment records should also be obtained and added to the claims file.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinksi, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran and his representative should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for his hearing loss, cardiomyopathy, and PTSD.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Specific efforts should be made to obtain the records from the correctional facility where the Veteran was incarcerated at the time of the February 2016 statement from the Veteran's representative.   

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  

If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Thereafter, readjudicate the claim of service connection for right ear hearing loss and cardiomyopathy secondary to hypertension as well as the claim for an increased rating for left ear hearing loss and PTSD.  If any benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




